DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schommer et al. (US 20130325252) in view of Corghi (US 20110077900).

As to claim 1, Schommer discloses a calibrating system for calibrating a camera of a vehicle (FIGS. 1-3), the calibrating system comprising:
a support structure (FIGS. 2-3, vertical structure including rails 65 and 66 supporting frame 60);
a vehicle calibration assistance structure mounted on the support structure and including a target panel, which has a surface facing forward towards a service area (FIGS. 2-3, frame 60 mounted on rails 65 and 66 and including panels 16, 18 and 62 facing area in which vehicle 7 is positioned), wherein the surface of the target panel bears a first combination of predetermined graphical features (FIG. 2, pattern 63), and the surface of the target panel is (FIG. 2, surface of panel 62 seen by camera 15), wherein the vehicle calibration assistance structure is provided with a second combination of predetermined graphical features, different from the first combination of predetermined graphical features (FIG. 2, pattern 19 different from pattern 63);
a processor, operatively connected to the vehicle calibration assistance structure and programed to process data received from the vehicle calibration assistance structure and facilitate alignment or calibration of the camera of the vehicle (FIG. 3, control unit 17, and  control and regulating unit 68; see [0069]-[0071], [0089]-[0091], [0096]-[0098]);
a positioning device that aids a relative positioning between the vehicle and the vehicle calibration assistance structure (FIGS. 1 and 3, measuring units 32 and 46; see [0096]-[0098]), wherein the positioning device is spaced from the support structure (FIG. 1, measuring units 32 and 46 spaced from structure supporting frame 60), includes a matching camera (FIGS. 1-2, cameras 36, 38), the matching camera is oriented backwards towards the support structure, to see the second combination of predetermined graphical features (FIGS. 1-2, cameras 36, 38 oriented towards the structure supporting frame 60, to see pattern 19).
Schommer fails to explicitly disclose a base unit configured to be moved on a supporting surface; the support structure connected to the base unit; wherein the positioning device includes a frame, at least one lateral camera, the at least one lateral camera and the matching camera being connected to the frame, wherein the at least one lateral camera is operatively oriented laterally towards the service area to see graphical features of the vehicle, wherein the processor is configured to process images taken by the at least one lateral camera and by the matching camera of the positioning device, identifies an actual position of the support structure relative to the 
However, Corghi teaches a base unit configured to be moved on a supporting surface (FIG. 1, unit 21);
the support structure connected to the base unit (FIG. 1, bar 20 connected to unit 21); 
wherein the positioning device includes a frame (FIG. 4, supporting bar 15), at least one lateral camera (FIG. 4, cameras 14) and a matching camera (FIG. 4, camera 12), the at least one lateral camera and the matching camera being connected to the frame (FIG. 4; see [0113]), wherein the at least one lateral camera is operatively oriented laterally towards the service area to see graphical features of the vehicle (FIG. 1; see [0108]), wherein the processor is configured to process images taken by the at least one lateral camera and by the matching camera of the positioning device, to identify an actual position of the support structure relative to the vehicle (see [0100], [0110]-[0111], [0141], reference system; [0146]-[0147], determining the position of the framed target 3; see [0150], [0165]), and is further configured to generate instructions for aiding a precise manual positioning of the support structure relative to the vehicle, as a function of the actual position and of input data provided by the manufacturer of the (see [0054], the instructions of the interface; see [0188], the interface 23 (together with the processor 13) is adapted to display said reference position in the wheel 9 framing areas 25 … the user knows that the position of the mobile unit 4 relative to the wheel 9 (and relative to the targets 3) is the optimum position; see [0218], the expression "information relating to the position of the viewing means 11 relative to the target 3" means any information telling the user whether or not the viewing means 11 are positioned correctly relative to the target 3 and, if not, any information useful to the user to correct the position of the mobile unit 4 (and/or of the viewing means 11 associated with it) relative to the target 3; see [0004], [0007], [0069], [0165], [0170], a mass memory unit in which to store the data bases containing useful information about the vehicle 2; note that “for aiding a precise manual positioning of the support structure relative to the vehicle” is an intended use/benefit which do not affect the structural functionality of the processor or the system, and does not have any patentable weight since the processor is capable of generating the instructions), wherein the processor is operatively connected to the positioning device to receive and process data from the positioning device and, based on the data from the positioning device, determines distance measurements of the distance between the vehicle calibration assistance structure and the vehicle (see [0214], preparing a processor 13 connected to the measuring means 10 and to the viewing means 11 for calculating the position and orientation of the wheel 9 relative to the reference system (that is, the target 3 in [0204]) and to obtain characteristic parameter values for the vehicle's attitude; see [0199], Once the mobile unit 4 has been positioned correctly, the user acts on the control element 28 to start measuring the position of the wheel 9 and of the reference target 3; see [0158], the cameras 12 and 14 are connected to the processor 13 because the latter has to map the spatial position of the wheel and of the targets; see [0160], Instead of to the camera the processor 13 might be connected to a spatial positioning system comprising distance sensors (for example, ultrasound or laser sensors)), wherein the processor is connected to an operator interface and generates control signals that control operation of the operator interface to display the instructions that help the operator manually move the base unit to a correct position, based on the distance measurements (see [0137], the target 3 is fixed to a mounting structure 19 designed to be moved manually by the user to the required position near the vehicle 2; see [0111]; see [0146]-[0147]; see [0150], interface 23 designed to make available in real time to the user driving the mobile unit 4 information relating to the position of the measuring means 10 relative to the wheel 9 and, preferably, relating to the position of the viewing means 11 relative to the target 3; see [0158], the interface 23 also serves to give the user information about the measurements processed by the processor 13 and on the state of measurement; see [0169]; see [0188], the interface 23 (together with the processor 13) is adapted to display said reference position in the wheel 9 framing areas 25 … the user knows that the position of the mobile unit 4 relative to the wheel 9 (and relative to the targets 3) is the optimum position; see [0218], the expression "information relating to the position of the viewing means 11 relative to the target 3" means any information telling the user whether or not the viewing means 11 are positioned correctly relative to the target 3 and, if not, any information useful to the user to correct the position of the mobile unit 4 (and/or of the viewing means 11 associated with it) relative to the target 3; see also [0195]-[0200]; note that “to manually move the base unit to a correct position” does not have any patentable weight since it is an action to be performed by the operator/user).
(Corghi; [0034]-[0036]).

As to claim 11, the combination of Schommer and Corghi further discloses wherein the vehicle calibration assistance structure comprises at least one positioning target element, oriented (Schommer; FIGS. 2-3, panels 16, 18 including surface bearing pattern 19), wherein the positioning target element is supported by the support structure (Schommer; FIG. 3, panels 16, 18 supported by the structure supporting frame 60).

As to claim 12, the combination of Schommer and Corghi further discloses wherein the calibration assistance structure comprises a pair of positioning target elements, supported by the support structure and protruding from respective opposite sides of the target panel (Schommer; FIGS. 1-3, pair of panels 16, 18 supported by the structure supporting frame 60 and protruding from respective opposite sides of panel 62).

As to claim 13, Schommer discloses a method for aligning or calibrating a camera of a vehicle positioned in a service area (FIGS. 1-3), the method comprising:
providing a support structure which supports a vehicle calibration assistance structure (FIGS. 2-3, vertical structure including rails 65 and 66 supporting frame 60), the vehicle calibration assistance structure including a target panel, which has a surface facing forward towards a service area (FIGS. 2-3, panels 16, 18 and 62 facing area in which vehicle 7 is positioned), wherein the surface of the target panel bears a first combination of predetermined graphical features (FIG. 2, pattern 63), the vehicle being positioned in the service area so that the camera of the vehicle can see the surface of the target panel (FIG. 2, surface of panel 62 seen by camera 15);
sending a calibration command to an electronic control unit of the vehicle (see [0022], [0069]);
(FIG. 2, pattern 63 viewed through camera 15; [0089]);
processing data received in a processor from the electronic control unit of the vehicle to facilitate alignment or calibration of the camera of the vehicle (FIG. 3, control unit 17, and  control and regulating unit 68; see [0069]-[0071], [0089]-[0091], [0096]-[0098]);
providing a positioning device (FIGS. 1 and 3, measuring units 32 and 46);
aiding with the relative positioning between the vehicle, positioned in the service area, and the vehicle calibration assistance structure by means of the positioning device (see [0096]-[0098]), wherein
the vehicle calibration assistance structure is provided with a second combination of predetermined graphical features, different from the first combination of predetermined graphical features (FIG. 2, pattern 19 different from pattern 63), and the positioning device includes a matching camera (FIGS. 1-2, cameras 36, 38);
wherein during the step of aiding with the relative positioning between the vehicle and the vehicle calibration assistance structure (FIGS. 1-2; see [0096]-[0098]):
the positioning device is spaced from the support structure (FIG. 1, measuring units 32 and 46 spaced from structure supporting frame 60), and
the matching camera is oriented backwards, towards the support structure (FIGS. 1-2, cameras 36, 38 oriented towards the structure supporting frame 60, to see pattern 19);and 
wherein the step of aiding with the relative positioning between the vehicle and the vehicle calibration assistance structure includes: viewing the second combination of (FIGS. 1-2, pattern 19 viewed cameras 36, 38; see [0090]).
Schommer fails to explicitly disclose that the positioning device includes at least one lateral camera; the at least one lateral camera is oriented in a lateral direction towards the service area; and wherein the step of aiding with the relative positioning between the vehicle and the vehicle calibration assistance structure includes viewing graphical features of the vehicle through the at least one lateral camera; processing images taken by the at least one lateral camera and by the matching camera of the positioning device, to identify an actual position of the support structure relative to the vehicle, processing data received from the positioning device to determine distance measurements of the distance between the vehicle calibration assistance structure and the vehicle; and generating instructions for aiding a precise positioning of the support structure relative to the vehicle, as a function of the actual position and of input data provided by the manufacturer of the vehicle, wherein the processor provides the instructions through an operator interface, the instructions being configured to help the operator to manually move the base unit to a correct position, based on the distance measurements.
However, Corghi teaches the positioning device includes at least one lateral camera (FIG. 4, cameras 14) and a matching camera (FIG. 4, camera 12);  
the at least one lateral camera is oriented in a lateral direction towards the service area (FIG. 1); and 
wherein the step of aiding with the relative positioning between the vehicle and the vehicle calibration assistance structure includes viewing graphical features of the vehicle through the at least one lateral camera (FIG. 1; see [0108]);
(see [0100], [0110]-[0111], [0141], reference system; [0146]-[0147], determining the position of the framed target 3; see [0150], [0165]), 
processing data received from the positioning device to determine distance measurements of the distance between the vehicle calibration assistance structure and the vehicle (see [0214], preparing a processor 13 connected to the measuring means 10 and to the viewing means 11 for calculating the position and orientation of the wheel 9 relative to the reference system (that is, the target 3 in [0204]) and to obtain characteristic parameter values for the vehicle's attitude; see [0199], Once the mobile unit 4 has been positioned correctly, the user acts on the control element 28 to start measuring the position of the wheel 9 and of the reference target 3; see [0158], the cameras 12 and 14 are connected to the processor 13 because the latter has to map the spatial position of the wheel and of the targets; see [0160], Instead of to the camera the processor 13 might be connected to a spatial positioning system comprising distance sensors (for example, ultrasound or laser sensors)); and
generating instructions for aiding a precise positioning of the support structure relative to the vehicle, as a function of the actual position and of input data provided by the manufacturer of the vehicle  (see [0054], the instructions of the interface; see [0165], Preferably, the processor 13 is connected to the interface 23 in such a way that the user can see the part of the wheel 9 framed by the measuring cameras 14 and the target 3 framed by one of the range cameras 12 and can easily position the mobile unit 4 in the optimum capturing position; see [0188], the interface 23 (together with the processor 13) is adapted to display said reference position in the wheel 9 framing areas 25 … the user knows that the position of the mobile unit 4 relative to the wheel 9 (and relative to the targets 3) is the optimum position; see [0218], the expression "information relating to the position of the viewing means 11 relative to the target 3" means any information telling the user whether or not the viewing means 11 are positioned correctly relative to the target 3 and, if not, any information useful to the user to correct the position of the mobile unit 4 (and/or of the viewing means 11 associated with it) relative to the target 3; see [0004], [0007], [0069], [0165], [0169]-[0170], a mass memory unit in which to store the data bases containing useful information about the vehicle 2; note that “for aiding a precise manual positioning of the support structure relative to the vehicle” is an intended use/benefit which do not affect the structural functionality of the processor or the system, and does not have any patentable weight since the processor is capable of generating the instructions), wherein the processor provides the instructions through an operator interface (FIG. 2, interface 23), the instructions being configured to help the operator to manually move the base unit to a correct position, based on the distance measurements (see [0137], the target 3 is fixed to a mounting structure 19 designed to be moved manually by the user to the required position near the vehicle 2; see [0111]; see [0146]-[0147]; see [0150], interface 23 designed to make available in real time to the user driving the mobile unit 4 information relating to the position of the measuring means 10 relative to the wheel 9 and, preferably, relating to the position of the viewing means 11 relative to the target 3; see [0158], the interface 23 also serves to give the user information about the measurements processed by the processor 13 and on the state of measurement; see [0169]; see [0188], the interface 23 (together with the processor 13) is adapted to display said reference position in the wheel 9 framing areas 25 … the user knows that the position of the mobile unit 4 relative to the wheel 9 (and relative to the targets 3) is the optimum position; see [0218], the expression "information relating to the position of the viewing means 11 relative to the target 3" means any information telling the user whether or not the viewing means 11 are positioned correctly relative to the target 3 and, if not, any information useful to the user to correct the position of the mobile unit 4 (and/or of the viewing means 11 associated with it) relative to the target 3; see also [0195]-[0200]; note that “to manually move the base unit to a correct position” does not have any patentable weight since it is an action to be performed by the operator/user).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Schommer using Corghi’s teachings to configure the positioning device to include an optical device oriented in a lateral direction towards the service area, wherein the step of aiding with the relative positioning between the vehicle and the vehicle calibration assistance structure includes viewing graphical features of the vehicle through the optical device; processing images taken by the at least one lateral camera and by the matching camera of the positioning device, to identify an actual position of the support structure relative to the vehicle, processing data received from the positioning device to determine distance measurements of the distance between the vehicle calibration assistance structure and the vehicle; and generating instructions for aiding a precise positioning of the support structure relative to the vehicle, as a function of the actual position and of input data provided by the manufacturer of the vehicle, wherein the processor provides the instructions through an operator interface, the instructions being configured to help the operator to manually move the base unit to a correct position, based on the distance measurements in order to make it possible to check the attitude of a vehicle located anywhere, even far from workshops where (Corghi; [0034]-[0036]).

As to claim 14, the combination of Schommer and Corghi further discloses further comprising: generating on the surface of the target panel an image representing the first combination of predetermined graphical features visible to the camera of the vehicle (Schommer; FIGS. 1-3, pattern 63 generated on panel 62 and visible to the camera 15; see [0088]).

As to claim 15, the combination of Schommer and Corghi further discloses further comprising:
generating on the surface of the target panel an additional image having a second combination of predetermined graphical features visible to the matching camera of the positioning device (Schommer; FIGS. 1-3, patterns 19 generated on side panels 16, 18 and visible to cameras 36, 38, 50, 52 of measuring units 32 and 46), wherein the additional image and the image are generated in different zones and/or at different time instants (Schommer; FIGS. 1-3, pattern 63 generated on panel 62 and patterns 19 generated on side panels 16, 18 (i.e. different zones)).

As to claim 16, the combination of Schommer and Corghi further discloses wherein the base unit includes wheels and is movable on the supporting surface through the wheels (Corghi; FIG. 1, wheels 22; see [0141]).

claim 17, Schommer discloses a calibrating system for calibrating a camera of a vehicle (FIGS. 1-3), the calibrating system comprising:
a support structure (FIGS. 2-3, vertical structure including rails 65 and 66 supporting frame 60);
a vehicle calibration assistance structure mounted on the support structure and including a target panel, which has a surface facing forward, towards a service area (FIGS. 2-3, frame 60 mounted on rails 65 and 66 and including panels 16, 18 and 62 facing area in which vehicle 7 is positioned), wherein the surface of the target panel bears a first combination of predetermined graphical features (FIG. 2, pattern 63), and the surface of the target panel is positioned to be seen by the camera of the vehicle while the vehicle is positioned in the service area (FIG. 2, surface of panel 62 seen by camera 15), wherein the vehicle calibration assistance structure is provided with a second combination of predetermined graphical features, different from the first combination of predetermined graphical features (FIG. 2, pattern 19 different from pattern 63);
a processor, operatively connected to the vehicle calibration assistance structure and programmed process data received from the vehicle calibration assistance structure and to facilitate alignment or calibration of the camera of the vehicle (FIG. 3, control unit 17, and  control and regulating unit 68; see [0069]-[0071], [0089]-[0091], [0096]-[0098]);
a positioning device that aids a relative positioning between the vehicle and the vehicle calibration assistance structure (FIGS. 1 and 3, measuring units 32 and 46; see [0096]-[0098]), wherein the positioning device is spaced from the support structure (FIG. 1, measuring units 32 and 46 spaced from structure supporting frame 60), the positioning device further including a matching camera oriented backwards towards the support structure, to see the second (FIGS. 1-2, cameras 36, 38 oriented towards the structure supporting frame 60, to see pattern 19).
Schommer fails to explicitly disclose a base unit configured to be moved on a supporting surface; the support structure connected to the base unit; wherein the positioning device includes wheels and is movable on the supporting surface through the wheels, the positioning device further including at least one lateral camera operatively oriented laterally towards the service area to see graphical features of the vehicle; wherein the processor is configured to process images taken by the at least one lateral camera and by the matching camera of the positioning device, to identify an actual position of the support structure relative to the vehicle, and is further configured to generate instructions for aiding a precise manual positioning of the support structure relative to the vehicle, as a function of the actual position and of input data provided by the manufacturer of the vehicle, and wherein the processor provides the instructions through an operator interface, the instructions being configured to help the operator to manually move the base unit to a correct position.
However, Corghi teaches a base unit configured to be moved on a supporting surface (FIG. 1, unit 21);
the support structure connected to the base unit (FIG. 1, bar 20 connected to unit 21); 
wherein the positioning device includes wheels and is movable on the supporting surface through the wheels (FIG. 1, wheels 22; see [0141]), the positioning device further including at least one lateral camera operatively oriented laterally towards the service area to see graphical features of the vehicle (FIG. 1, cameras 14; see [0108]), and a matching camera (FIG. 4, camera 12); 
(see [0100], [0110]-[0111], [0141], reference system; [0146]-[0147], determining the position of the framed target 3; see [0150], [0165]), and is further configured to generate instructions for aiding a precise manual positioning of the support structure relative to the vehicle, as a function of the actual position and of input data provided by the manufacturer of the vehicle (see [0054], the instructions of the interface; see [0188], the interface 23 (together with the processor 13) is adapted to display said reference position in the wheel 9 framing areas 25 … the user knows that the position of the mobile unit 4 relative to the wheel 9 (and relative to the targets 3) is the optimum position; see [0218], the expression "information relating to the position of the viewing means 11 relative to the target 3" means any information telling the user whether or not the viewing means 11 are positioned correctly relative to the target 3 and, if not, any information useful to the user to correct the position of the mobile unit 4 (and/or of the viewing means 11 associated with it) relative to the target 3; see [0004], [0007], [0069], [0165], [0170], a mass memory unit in which to store the data bases containing useful information about the vehicle 2; note that “for aiding a precise manual positioning of the support structure relative to the vehicle” is an intended use/benefit which do not affect the structural functionality of the processor or the system, and does not have any patentable weight since the processor is capable of generating the instructions), and wherein the processor provides the instructions through an operator interface (FIG. 2, interface 23), the instructions being configured to help the operator to manually move the base unit to a correct position (see [0137], the target 3 is fixed to a mounting structure 19 designed to be moved manually by the user to the required position near the vehicle 2; see [0111]; see [0146]-[0147]; see [0150], interface 23 designed to make available in real time to the user driving the mobile unit 4 information relating to the position of the measuring means 10 relative to the wheel 9 and, preferably, relating to the position of the viewing means 11 relative to the target 3; see [0188], the interface 23 (together with the processor 13) is adapted to display said reference position in the wheel 9 framing areas 25 … the user knows that the position of the mobile unit 4 relative to the wheel 9 (and relative to the targets 3) is the optimum position; see [0218], the expression "information relating to the position of the viewing means 11 relative to the target 3" means any information telling the user whether or not the viewing means 11 are positioned correctly relative to the target 3 and, if not, any information useful to the user to correct the position of the mobile unit 4 (and/or of the viewing means 11 associated with it) relative to the target 3; see also [0195]-[0200]; note that “to manually move the base unit to a correct position” does not have any patentable weight since it is an action to be performed by the operator/user).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Schommer using Corghi’s teachings to include a base unit configured to be moved on a supporting surface; the support structure connected to the base unit; wherein the positioning device includes wheels and is movable on the supporting surface through the wheels, the positioning device further including at least one lateral camera operatively oriented laterally towards the service area to see graphical features of the vehicle; wherein the processor is configured to process images taken by the at least one lateral camera and by the matching camera of the positioning device, to identify an actual position of the support structure relative to the vehicle, and is further configured to generate (Corghi; [0034]-[0036]).

Claims 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schommer et al. (US 20130325252) in view of Corghi (US 20110077900) further in view of Cantadori et al. (US 20190392610).

As to claim 2, the combination of Schommer and Corghi fails to explicitly disclose wherein the processor displays on the surface of the target panel an image which provides the first combination of predetermined graphical features visible to the camera of the vehicle.
However, Cantadori teaches wherein the processor displays on the surface of the target panel an image which provides the first combination of predetermined graphical features visible to the camera of the vehicle (FIGS. 1-2, pattern displayed on projection surface 4).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Schommer and Corghi using Cantadori’ teachings to configure the processor to display on the surface of the target panel an image which provides the first combination of predetermined graphical features visible to the camera of the vehicle in order to calibrate an optical sensor mounted on board of a vehicle in a (Cantadori; [0044]-[0047]).

As to claim 3, the combination of Schommer, Corghi and Cantadori fails to explicitly disclose wherein the operator interface receives the input data comprising an information item, the information item comprising one or more of: a make of the vehicle, a model of the vehicle, a year of manufacture of the vehicle, and an identifier code of the vehicle; and wherein the processor receives the input data from the operator interface, and generates the image as a function of the input data received.
However, Cantadori teaches wherein the operator interface receives input data comprising an information item, the information item comprising one or more of: a make of the vehicle, a model of the vehicle, a year of manufacture of the vehicle, and an identifier code of the vehicle (see [0120]-[0121]); and wherein the processor receives the input data from the operator interface, and generates the image as a function of the input data received (FIGS. 1 and 4; see [0097]-[0099], [0120]-[0121], [0123]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Schommer, Corghi and Cantadori using Cantadori’ teachings to include wherein the operator interface receives input data comprising an information item, the information item comprising one or more of: a make of the vehicle, a model of the vehicle, a year of manufacture of the vehicle, and an identifier code of the vehicle, and wherein the processor receives the input data from the operator interface, and (Cantadori; [0044]-[0047]).

As to claim 4, the combination of Schommer, Corghi and Cantadori further discloses wherein the processor is operatively coupled to the positioning device to receive data therefrom and includes a processor programmed with instructions to process the data received from the positioning device to determine measurements including at least one spatial correlation between the vehicle calibration assistance structure and the vehicle (Schommer; see [0043], [0070]-[0071], [0096]).

As to claim 5, the combination of Schommer, Corghi and Cantadori further discloses wherein the processor displays on the surface of the target panel an additional image which provides the second combination of predetermined graphical features (Cantadori; FIG. 3, image displayed on surface 4; see [0093]-[0097]).

As to claim 6, the combination of Schommer, Corghi, and Cantadori further discloses wherein the processor displays the additional image on a pair of side portions of the target panel to provide the second combination of predetermined graphical features (Schommer; FIGS. 1-3, patterns 19 displayed on side panels 16, 18).

claim 7, the combination of Schommer, Corghi, and Cantadori further discloses wherein the processor displays the image providing the first combination of graphical features on a central portion of the target panel, interposed between the side portions of the pair of side portions (Schommer; FIGS. 1-3, central panel 62 on which pattern 63 is displayed, interposed between side panels 16, 18).

As to claim 8, the combination of Schommer, Corghi, and Cantadori wherein the processor displays the additional image and the image one after the other at successive times on the surface of the target panel (Cantadori; image displayed on surface 4 in FIG. 2, and image displayed on surface 4 in FIG. 3; see [0093]-[0097]).

As to claim 9, the combination of Schommer, Corghi and Cantadori further discloses wherein the target panel includes a screen and wherein the processor transmits to the screen a control signal representing the graphical image to be displayed (Cantadori; see [0059], [0086], [0093], [0105], [0107], [0147]).

As to claim 10, the combination of Schommer, Corghi and Cantadori further discloses further comprising a projector, wherein the processor is operatively connected to the projector to generate a light beam directed at the surface of the target panel to generate the image (Cantadori; see [0064], [0091], [0104]).

Response to Arguments
Applicant's arguments filed on 12/08/2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Schommer and Corghi fails to teach, or otherwise render obvious, a processor including an electronic controller that processes data from a positioning device and, based on the data from the positioning device, determines distance measurements of the distance between the vehicle calibration assistance structure and the vehicle, ... and generates control signals that control operation of the operator interface to display the instructions ...based on the distance measurements. Applicant specifically argues that “Corghi explains that there is a need to correctly position the units of measurement 10 with respect to the wheels, but there is no need to have a precise positioning of the structure 19. According to Corghi the units of measurement 10 must be correctly positioned with respect to the wheels. However, there is no need to have a precise positioning of the structure 19, because any position of the structure 19 would be equally acceptable, so long as the targets mounted on the structure 19 are visible by the respective lateral cameras 11 of the units of measurement 10 mounted on the mobile units.”
The examiner respectfully disagrees. Corghi discloses in [0069], During the positioning step, the user is assisted by a graphic interface that indicates in real time the movements necessary to place the mobile unit in the optimum measuring conditions. Corghi discloses in [0137], the target 3 is fixed to a mounting structure 19 designed to be moved manually by the user to the required position near the vehicle 2. Corghi discloses in [0165], the processor 13 is connected to the interface 23 in such a way that the user can see the part of the wheel 9 framed optimum capturing position. Corghi discloses in [0186], the processor 13 is preferably adapted to calculate, from dimensional data relating to the wheel 9 and stored in the above mentioned memory unit, a reference position of the mobile unit 4 relative to the wheel 9, corresponding to an optimum condition for the measuring means 10 to obtain the measurement parameters. Corghi further discloses in [0214], preparing a processor 13 connected to the measuring means 10 and to the viewing means 11 for calculating the position and orientation of the wheel 9 relative to the reference system (that is, the target 3 in [0204]) and to obtain characteristic parameter values for the vehicle's attitude; in [0199], Once the mobile unit 4 has been positioned correctly, the user acts on the control element 28 to start measuring the position of the wheel 9 and of the reference target 3; in [0158], the cameras 12 and 14 are connected to the processor 13 because the latter has to map the spatial position of the wheel and of the targets; in [0160], Instead of to the camera the processor 13 might be connected to a spatial positioning system comprising distance sensors (for example, ultrasound or laser sensors); in [0150], interface 23 designed to make available in real time to the user driving the mobile unit 4 information relating to the position of the measuring means 10 relative to the wheel 9 and, preferably, relating to the position of the viewing means 11 relative to the target 3. Thus, Corghi clearly teaches that determining an optimum position of the target 3 relative to both the wheel 9 and the unit 4 is required, that the determination is based on distances (using cameras of distance sensors), and instructions for the optimum position are displayed on an interface to the user. Therefore, the combination of Schommer and Corghi discloses a processor including an electronic controller that processes data from a positioning device and, based on the data from the positioning device, determines distance measurements of the distance between the vehicle 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482